Case 3:19-cv-00752-GCS Document 70 Filed 08/10/20 Page 1 of 3 Page ID #585




                         UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF ILLINOIS

 DEANDRE BRADLEY,              )
                               )
            Plaintiff,         )
                               )
 vs.                           )                        Cause No. 3:19-cv-752-GCS
                               )
 WEXFORD HEALTH SOURCES, INC., )
 RON SKIDMORE, and             )
 MOHAMMAD SIDDIQUI,            )
                               )
            Defendant.         )

                               MEMORANDUM & ORDER

SISON, Magistrate Judge:

       This matter comes before the Court on a motion to dismiss (Doc. 63) filed by

Defendants Mohammad Siddiqui and Wexford Health Sources, Inc. On March 2, 2020,

the Court entered an initial scheduling order that, in part, set a May 4, 2020 deadline for

Plaintiff Deandre Bradley to pay his initial partial filing fee or to demonstrate that he

lacks the financial means to do so. Due to Administrative Order No. 261, as amended, the

Court sua sponte extended that deadline by 60 days through July 6, 2020.

       On July 1, 2020, Defendants moved to dismiss this action pursuant to Federal Rule

of Civil Procedure 41(b) because Plaintiff failed to pay his initial filing fee by the Court’s

extended deadline. The Court directed Bradley to respond to Defendants’ motion and to

pay his initial filing fee, or demonstrate his inability to do so, on or before August 3, 2020.

Bradley was warned that the failure to do so would result in dismissal of this action for




                                          Page 1 of 3
Case 3:19-cv-00752-GCS Document 70 Filed 08/10/20 Page 2 of 3 Page ID #586




failure to abide by an order of the Court. That deadline has come and gone, and Bradley

has not responded.

       Rule 41(b) permits dismissal of an action upon motion by a defendant where a

plaintiff fails to comply with a court order. When weighing a Rule 41(b) motion, district

courts should consider:

       [T]he frequency and magnitude of the plaintiff’s failure to comply with
       deadlines for the prosecution of the suit, the apportionment of
       responsibility for those failures between the plaintiff and his counsel, the
       effect of those failures on the judge’s calendar and time, the prejudice if any
       to the defendant caused by the plaintiff's dilatory conduct, the probable
       merits of the suit, and the consequences of dismissal for the social objectives
       of the type of litigation that the suit represents.

McMahan v. Deutsche Bank AG, 892 F.3d 926, 931–932 (7th Cir. 2018)(quoting Aura Lamp

& Lighting Inc. v. Int'l Trading Corp., 325 F.3d 903, 908 (7th Cir. 2003)).

       Here, Bradley is an experienced and active pro se litigant who has prosecuted many

actions in this Court. In June 2020, at his request, he was granted CM/ECF e-filing access

to improve his access to the Court. Bradley has had five months to either pay the $2.53

initial partial filing fee or to demonstrate that he does not have the means to do so, and

his litigation history demonstrates that he understands the importance of meeting

deadlines set by the Court. Defendants served Bradley with a copy of their motion to

dismiss, and the Court sent Bradley the order setting extended deadlines for resolving

his filing fee issue and for responding to Defendants’ motion. The order also warned

Bradley of the consequences he faced for failing to respond.

       While the failure to pay the initial partial filing fee does not prejudice Defendants

directly, the Court finds that Plaintiff’s failure to respond to their motion and his failure


                                           Page 2 of 3
Case 3:19-cv-00752-GCS Document 70 Filed 08/10/20 Page 3 of 3 Page ID #587




to act in response to the Court’s order and warning warrants dismissal of this action

pursuant to Rule 41(b). Accordingly, the Court GRANTS Defendants’ motion to dismiss

(Doc. 63) and DISMISSES with prejudice this action pursuant to Rule 41(b).

      IT IS SO ORDERED.                                             Digitally signed
                                                                    by Judge Sison
      Dated: August 10, 2020.                                       Date: 2020.08.10
                                                                    16:20:13 -05'00'
                                                    ______________________________
                                                    GILBERT C. SISON
                                                    United States Magistrate Judge




                                      Page 3 of 3
